Citation Nr: 1637074	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-15 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred in conjunction with treatment at a private hospital in October 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The veteran served on active duty from June 2004 to February 2007.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2011 decision by the Department of Veterans Affairs Medical Center (VAMC), in West Palm Beach, Florida. The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

In February 2016, the Board remanded the case to the VAMC in order to afford the Veteran a personal hearing.  

In July 2016, the Veteran and his mother appeared at the West Palm Beach VA Medical Center (VAMC) and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On October 1, 2010, the Veteran was transported and received medical services at Lawnwood Regional Medical Center, a non-VA medical facility for which he incurred medical expenses following a motor vehicle accident.  

2.  The Veteran had medical insurance (motorcycle insurance policy) to defray the costs of the treatment incurred at the private facility.  


CONCLUSION OF LAW

The requirements for payment of or reimbursement for unauthorized medical expenses incurred at Lawnwood Regional Medical Center in Fort Pierce, Florida on October 1, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.  

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a letter sent to the Veteran in June 2011, as well as a June 2011 Statement of the Case, informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  During the July 2016 Board hearing, the undersigned explained the issue on appeal and evidence necessary.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103 (c) (2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  


II.  Factual background.

The Veteran contends that he is entitled to payment or reimbursement of medical expenses incurred in October 2010, following a motorcycle accident.  The Veteran testified that he was unconscious and does not recall receiving or agreeing to the treatment incurred at the private hospital.  This is the treatment for which the Veteran presently seeks reimbursement.  

The records show that the Veteran was admitted to Lawnwood Regional Medical Center on October 1, 2010, following a motorcycle accident.  During his period of hospitalization, the Veteran was provided CT scan of the thoracic, lumbar and cervical spine; X-ray study of the pelvis; CT and X-ray study of the tibia and fibula; and CT scans of the chest, abdomen and the head.  These services were provided by Florida United Radiology, LC.  

Of record is a letter from Dairyland Insurance Company, dated October 27, 2010, indicating that they had paid the policy limits under the Veteran's policy for Medical Payment Coverage.  

At his personal hearing in July 2016, the Veteran maintained that his traumatic brain injury while in Iraq resulted in several residuals that had a direct effect on the motorcycle accident.  Because of that accident, he incurred non-VA emergency expenses.  The Veteran stated that he did not recall the motorcycle accident.  The Veteran indicated that he was told that "a lady turned across traffic 26 feet in front of his bike and there was no room to stop or get around her."  As a result of the driver's action, he hit the side of her car and stopped.  His passenger went over the case and was killed, but they brought her back in the Trauma Hawk and they were both transported to the closest trauma hospital.  The Veteran indicated that he was hospitalized at Lawnwood Trauma Center in Fort Pierce on October 1, 2010.  The Veteran reported that he didn't remember anything from the actual accident; and, up until five days later.  The Veteran's mother stated that he was not conscious when he arrived at the hospital; he had a severe concussion and he was put in a medically induced coma to help his brain heal.  They also performed surgery on his leg and did not reduce the medications until the fourth day; he was not conscious until the fifth day.  The Veteran's mother indicated that he contacted the administration on duty at the VA hospital in West Palm Beath on the following Saturday morning.  The Veteran's mother indicated that, by the time he received a phone call and went to the hospital, she was told that the Veteran had already received CAT scans.  The administrator on duty told me that they would notate his file and that they were not a trauma hospital and that they could not transfer him to the VA facility until he was stable and in a private room and he was never put in a private room. He was released from the trauma center and taken home.  He went for follow up with the VA hospital two days after he was released from Lawnwood.  The Veteran contended that VA should pay for the medical bills he incurred as a result of the motorcycle accident because he was in the care of the VA system and did not have other insurance.  


III.  Legal Analysis.

The VAMC has denied the Veteran's claim for reimbursement on the basis that the Veteran has insurance to cover some of the costs of the medical expenses incurred during his hospitalization.  The Veteran has expressed frustration in this denial and noted that he did not choose to be admitted to a private facility and that his medical expenses were in part caused by his service-connected disabilities.  While the complete hospital records from the Veteran's treatment at Lawnwood Regional Medical Center are not in the combined health record or the claims file, it does not make the file incomplete nor does it impact the decision herein, which will be explained below.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy the following three conditions: 

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47 (i) (2); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and,

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

Under 38 U.S.C.A. § 1725, to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

The term "health-plan contract" includes any of the following: (A) An insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid. (B) An insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j). (C) A State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.). (D) A workers' compensation law or plan described in section 1729 (a) (2) (A) of this title. 38 U.S.C.A. § 1725 (f) (2).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the VAMC denied the Veteran's claim on the basis that the medical services were not rendered in a medical emergency of such nature that delay would have been hazardous to life, and that a VA or other Federal facilities were feasibly available.  Moreover, even if VA agreed that the condition for which the Veteran received treatment was associated with and held to be aggravating an adjudicated service-connected disability, VA did not authorize payment or reimbursement for such treatment because he has other medical insurance.  Specifically, at the time of the accident, the Veteran was covered by his personal motor vehicle insurance, which has paid a portion of the medical bills.  The Veteran argues that VA should pay for the remainder of the medical bills.  The evidence reflects, and the Veteran has conceded in his June 2011 substantive appeal to the Board, that he received medical coverage, under his motorcycle insurance policy.  Nonetheless, he seeks reimbursement of the portion of expenses not covered by the policy.  

The preponderance of evidence is against reimbursement based on application of 38 U.S.C.A. § 1728.   The treatment was for injuries from a post-service motor vehicle accident, not an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Although the Veteran has contended that his motor vehicle accident was due to residuals of his service-connected traumatic brain injury, the preponderance of evidence is against such a finding.  The Veteran reported that he did not recall the accident and had been told that the cause was another motorist who impeded his path with insufficient time for him to avoid the collision.  Thus, any opinion regarding the effect of TBI residuals on his ability to avoid the collision would necessarily amount to speculation.  Moreover, such a relationship would be so attenuated as to not be a proximate relationship.  

As noted above, the Veteran has an automobile insurance policy.  The Veteran has agreed that he has an insurance policy.  See June 2011 substantive appeal and July 2016 hearing transcript.  The statute defines "health-plan contract" as being an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  38 U.S.C.A. § 1725 (f) (2) (A).  This means that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment, which means he does not satisfy at least one of the requisite criteria set forth above, and thus payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. § 1725 (b); 38 C.F.R. § 17.1002 (g).  

While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that his insurance policy did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  Accordingly, for the reasons stated above, payment or reimbursement for medical treatment at, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.  



ORDER

Payment or reimbursement of unauthorized medical expenses associated with private medical treatment, received at Lawnwood Regional Medical Center on October 1, 2010, is denied.  



____________________________________________
James G. Reinhart
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


